Action in the Superior Court of the city of New York against the indorser of a promissory note. The plaintiff recovered, and the defendant appealed. Several questions were presented and discussed here in regard to' the sufficiency of the demand of payment of the maker of the note, and in regard to the service of notice of non-payment; but it appearing by the printed case that the cause was tried before a referee, and the facts, as settled by the Superior Court, not showing that any exceptions were taken before the referee, or any objection made before him to the plaintiff’s recovery, it was held that the record presented no question of law upon which this court could pass, and the judgment was therefore affirmed.
*56The judges also concurred in the opinion, that there would have been no sufficient ground for reversing the judgment, even if the exceptions as to the points presented had been regularly taken.
(See 4 Sandf. 93; 8 N. Y. 204, S. C.)